Citation Nr: 0637565	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  95-11 042	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) as an original action on the motion of the veteran in 
September 2001, in which it was alleged that there was clear 
and unmistakable error (CUE) in a December 1997 decision by 
the Board.  By decision in December 2004, the Board found 
that CUE did, in fact, exist in the prior decision, and thus 
it was reversed.  In a separate decision in January 2005, the 
Board addressed the merits of the veteran's claim and found 
that additional development was required.  

The appeal must be REMANDED to the RO via the AMC in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The veteran has not received proper notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) 
specifically regarding the issue of entitlement to service 
connection for a low back disorder.  This law addresses the 
notification and assistance requirements of VA in the context 
of claims for benefits.  

Such notice must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Since the 
notice requirement is applicable to all aspects of the claim, 
to include the establishment of the effective date and the 
potential disability ratings, the veteran must be provided 
with information on those issues as well.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claim for 
service connection for a low back disability, to 
include the rating criteria by which a disability 
granted service connection will be evaluated and 
how the effective date of that grant will be 
assigned.  He should also be notified of 
information and evidence that VA would seek to 
provide and information and evidence that he was 
expected to provide.  The veteran should be asked 
to "provide any evidence in his possession that 
pertains to the claim" that he has not previously 
submitted.

2.  Thereafter, readjudicate the issue on appeal.  
If the determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with the 
claims file since the last statement of the case.  
The veteran and his representative should be 
afforded the applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




